 1 OUTTEN & GOLDEN LLP                                  LAWYERS’ COMMITTEE FOR
   Jahan C. Sagafi (Cal. Bar No. 224887)                CIVIL RIGHTS OF THE
 2    E-Mail: jsagafi@outtengolden.com                  SAN FRANCISCO BAY AREA
   Relic Sun (SBN 306701)                               Elisa Della-Piana (SBN 226462)
 3    E-Mail: rsun@outtengolden.com                     131 Steuart Street, Suite 400
   Adam Koshkin (SBN 320152)                            San Francisco, California 94105
 4    E-Mail: akoshkin@outtengolden.com                 Telephone: (415) 5643-9444
   One California Street, 12th Floor                    Facsimile: (415) 543-0296
 5 San Francisco, California 94111
   Telephone: (415) 638-8800
 6 Facsimile: (415) 638-8810

 7 OUTTEN & GOLDEN LLP
   Christopher M. McNerney
 8 (admitted pro hac vice)
      E-Mail: cmcnerney@outtengolden.com
 9 685 Third Avenue, 25th Floor
   New York, New York 10017
10 Telephone: (212) 245-1000
   Facsimile: (347) 390-2183
11

12   Attorneys for Plaintiffs Peter Lee and Latonya Campbell
     Additional counsel listed on following page.
13

14
                                      UNITED STATES DISTRICT COURT
15
                                     NORTHERN DISTRICT OF CALIFORNIA
16
                                         SAN FRANCISCO DIVISION
17

18 Peter Lee, et al.,                                   CASE NO. 3:18-cv-07481

19                     Plaintiffs,                      JOINT STIPULATION OF DISMISSAL
                                                                            XXXXXXXX
                                                        WITH PREJUDICE AND [PROPOSED]
20               vs.                                    ORDER

21 The Hertz Corporation and Dollar Thrifty
   Automotive Group, Inc.,
22
                Defendants.
23

24

25

26

27

28
     125995598                                      1
     JOINT STIPULATION AND [PROPOSED] ORDER ADJUSTING CLASS CERTIFICATION DISCOVERY AND
                                      BRIEFING SCHEDULE
 1 MCGUIREWOODS LLP
   Sabrina A. Beldner, Esq. (SBN 221918)
 2 Email: sbeldner@mcguirewoods.com
   1800 Century Park East, 8th Floor
 3 Los Angeles, CA 90067-1501
   Telephone: 310.315.8200
 4 Facsimile: 310.315.8210

 5 Joel S. Allen (Pro Hac Vice)
   Email: jallen@mcguirewoods.com
 6 Olga A. Bograd (Pro Hac Vice)

 7 Email: obograd@mcguirewoods.com
   MCGUIREWOODS LLP
 8 2000 McKinney Avenue, Suite 1400
   Dallas, Texas 75201
 9 Telephone: (214) 932-6464

10 William E. Doyle (Pro Hac Vice)

11 Email: wdoyle@mcguirewoods.com
   MCGUIREWOODS LLP
12 434 Fayetteville Street, Suite 2600
   Raleigh, North Carolina 27601
13 Telephone: (919) 755-6600

14 Attorneys for Defendants
   THE HERTZ CORPORATION and
15
   DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                             
           JOINT STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
 1          Pursuant to Civil Local Rule 7-12, Plaintiffs Peter Lee and Latonya Campbell (collectively,

 2 “Plaintiffs”) and Defendants The Hertz Corporation and Dollar Thrifty Automotive Group (“Hertz”

 3 or “Defendants”) (Plaintiffs and Defendants are collectively referred to as “Parties”) hereby

 4 stipulate to, and request that the Court enter an order dismissing this action with prejudice, as set

 5 forth below.

 6          1.     WHEREAS, on December 12, 2018, Plaintiffs filed a class action complaint alleging

 7 violations of Title VII;

 8          2.     WHEREAS, Plaintiffs defeated a motion to dismiss and the parties then engaged in

 9 significant discovery (including discovery motions);

10          3.     WHEREAS, on May 22, 2020, Defendants filed a voluntary petition for Chapter 11

11 bankruptcy in the Bankruptcy Court of the United States District Court for the District of Delaware

12 (“Bankruptcy Court”);

13          4.     WHEREAS, on May 29, 2020, Defendants filed a Suggestion of Bankruptcy (ECF

14 No. 100), automatically staying this matter;

15          5.     WHEREAS, Plaintiffs continued to litigate their claims in bankruptcy and filed

16 notices of proof of claim on October 21, 2020;

17          6.     WHEREAS, on December 18, 2020, Plaintiffs filed a motion for certification of

18 class proof of claim under Bankruptcy Rule 7023. In re Hertz Corp., No. 20 Civ. 11218, ECF No.

19 2165 (Bankr. D. Del.);

20          7.     WHEREAS, on January 26, 2020, the Parties attended a mediation with mediator

21 Kelly A. Knight;

22          8.     WHEREAS, at that mediation, the Parties executed a memorandum of

23 understanding for a classwide settlement of Plaintiffs’ claims;

24          9.     WHEREAS, on March 26, 2021, the Parties executed the Settlement Agreement and

25 Release (“Settlement”);

26          10.    WHEREAS, on March 26, 2021, Defendants moved in Bankruptcy Court for an

27 order certifying the class for settlement purposes only and approving the Settlement as fair,

28 reasonable, and adequate. In re Hertz Corp., ECF No. 3474;
                                                     
            JOINT STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
 1          11.      WHEREAS, on April 13, 2021, the Bankruptcy Court approved the Settlement and

 2 certified the class. In re Hertz Corp., ECF No. 3866;

 3          12.      WHEREAS, the Bankruptcy Court will retain exclusive jurisdiction with respect to

 4 all matters arising from or in relation to the interpretation and implementation of the Settlement.

 5          13.      WHEREAS, the Settlement and the order approving it require Plaintiffs to

 6 voluntarily dismiss this action with prejudice within three days of the effective date of the

 7 Settlement;

 8          14.      WHEREAS, the Settlement became effective on April 27, 2020;

 9          15.      WHEREAS, each party shall bear its own costs and fees;

10                NOW THEREFORE, the Parties, through their respective counsel, hereby stipulate to

11 dismiss this action with prejudice.

12          IT IS SO STIPULATED AND AGREED.

13 DATED: April 30, 2021                      OUTTEN & GOLDEN LLP
                                              LAWYERS’ COMMITTEE FOR CIVIL
14                                            RIGHTS OF THE SAN FRANCISCO BAY AREA

15

16                                            By:          /s/Christopher M. McNerney
                                                    Christopher M. McNerney
17                                                  (admitted pro hac vice)
                                                    cmcnerney@outtengolden.com
18                                                  OUTTEN & GOLDEN LLP
19                                                  685 Third Avenue, 25th Floor
                                                    New York, NY 10017
20                                                  Telephone: (212) 245-1000
                                                    Facsimile: (347) 390-2183
21                                                  Jahan C. Sagafi (SBN 224887)
                                                    jsagafi@outtengolden.com
22                                                  Adam Koshkin (SBN 320152)
23                                                  akoshkin@outtengolden.com
                                                    OUTTEN & GOLDEN LLP
24                                                  One California Street, 12th Floor
                                                    San Francisco, CA 94111
25                                                  Telephone: (415) 638-8800
                                                    Facsimile: (415) 638-8810
26

27                                                  Elisa Della-Piana (SBN 226462)
                                                    edellapiana@lccr.com
28
                                                      4
            JOINT STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
 1                                          LAWYERS’ COMMITTEE FOR CIVIL
                                            RIGHTS OF THE SAN FRANCISCO BAY
 2                                          AREA
                                            131 Steuart Street, Suite 400
 3
                                            San Francisco, CA 94105
 4                                          Telephone: (415) 543-9444
                                            Facsimile: (415) 543-0296
 5
                                            Attorneys for Plaintiffs
 6                                          Peter Lee and Latonya Campbell
 7 DATED: April 30, 2021              MCGUIREWOODS LLP
 8

 9                                    By:          /s/Sabrina A. Beldner
                                                   Sabrina A. Beldner, Esq.
10                                          Attorneys for Defendants
                                            The Hertz Corporation and Dollar Thrifty
11                                          Automotive Group, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             
          JOINT STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
 1                                           ATTESTATION

 2         Pursuant to L.R. 5-1(i)(3), the undersigned hereby attests that all other signatories listed,

 3 on whose behalf this filing is submitted, concur in the filing and consent to and have authorized

 4 the filing.

 5

 6                                                         /s/Christopher M. McNerney
                                                          Christopher M. McNerney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      
            JOINT STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
 1                                           ORDER

 2         Having reviewed and considered the Joint Stipulation and [Proposed] Order Dismissing

 3 Action with Prejudice     (Dkt. #102) filed by Plaintiffs Peter Lee and Latonya Campbell

 4 (“Plaintiffs”) and Defendants The Hertz Corporation and Dollar Thrifty Automotive Group, Inc.

 5 (“Defendants”) (collectively, the “Parties”), and good cause appearing for the same, IT IS

 6 HEREBY ORDERED THAT this action is dismissed with prejudice. Each party shall bear its

 7 own costs and fees.

 8 Dated: April 30, 2021               ____________________________________

 9                                    HONORABLE RICHARD               SEEBORG
                                      CHIEF UNITED STATES             DISTRICT
10                                    JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 
           JOINT STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
